Citation Nr: 0023100	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1973 
to October 1976.  He was discharged under honorable 
conditions.  The veteran had lost time from service.

This appeal arises from an August 1998 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for PTSD.  The notice of disagreement was 
received in December 1998.  The statement of the case was 
issued in December 1998.  The veteran's substantive appeal 
was received in January 1999.


FINDING OF FACT

The veteran has been diagnosed as having PTSD that has been 
attributed to his alleged inservice stressor.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet.App. 477 (1999), req. for 
en banc consideration denied, 13 Vet.App. 205 (1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible under the law).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet.App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
inservice injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Further, service connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link, or causal nexus, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999); see also Cohen v. Brown, 10 
Vet.App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  A September 1998 discharge 
summary from the Augusta VA Medical Center (VAMC) clearly 
indicates that the veteran suffered from PTSD.  The examiner 
also appears to have attributed the veteran's PTSD to an 
inservice stressor.  Specifically, the veteran claimed he was 
sexual assaulted in service.  Thus, two of the required 
elements have been satisfied.  

Finally, with regard to evidence of inservice stressors, the 
veteran reports that he was attacked by four service members 
and sodomized with a grease gun.  He states that the attack 
occurred when he was stationed aboard the U.S.S. 
Independence.  He indicates that he sought inservice 
psychiatric treatment between November 1975 and January 1976 
because of the incident.  He says he reported the attack to 
his division officer, and that word of the attack was 
eventually relayed to the ship's Executive Officer.  He avers 
that his level of professional performance changed 
significantly after the incident.  The veteran maintains, 
however, that he cannot remember the exact day of the 
assault, the dates of his treatment, or the names of the 
individuals involved in the incident.  Nevertheless, the 
veteran's statements regarding these inservice stressors must 
be accepted as true, for the purpose of determining whether 
his claim is well grounded.  See King, supra.

Thus, as the veteran has alleged stressors which occurred in 
service, there is a diagnosis of PTSD, and a medical nexus 
between service and the current PTSD has been demonstrated, 
the Board finds that the veteran has presented a claim for 
service connection for PTSD which is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for PTSD is found to be well grounded, 
this appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Specifically, the Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  See 
also Seals v. Brown, 8 Vet.App. 291, 296 (1995).

As referenced above, a claim for service connection for PTSD 
requires (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence".  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service, or unless VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.

Here, the veteran does not claim to have been in combat.  He 
has also made no allegation that his alleged inservice 
stressor was related to combat.  Nevertheless, the Board has 
a duty to assist the veteran under 38 U.S.C.A. § 5107(a) with 
respect to verification of his claimed stressors.  The 
question of whether the veteran was exposed to a stressor in 
service is a factual determination, and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Wood v. Derwinski, 1 
Vet.App. 190 (1991), aff'd on reconsideration, 1 Vet.App. 406 
(1991)); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In 
Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown, supra.

In several statements received from him, the veteran reported 
that he was sexually assaulted by four of his fellow service 
members.  He stated the men were, like himself, machinist 
mates aboard the U.S.S. Independence.  He recalled that the 
attack involved stripping him naked and sodomizing him with a 
grease gun.  He said he had been repeatedly threatened by 
these men that they were going to "initiate him" by 
"greasing him".  He said he sought psychiatric treatment 
between November 1975 and January 1976 because of the 
incident.  He said he reported the attack to his division 
officer, and that word of the attack was eventually relayed 
to the ship's Executive Officer.  He made no indication as to 
whether the men were ever disciplined.  However, he said the 
Executive Officer did make a statement about the need to stop 
the "initiations."  He further maintained that his level of 
professional performance dropped significantly after the 
incident.

None of the veteran's service medical or available service 
personnel records indicate that a sexual assault occurred.  
There is also no evidence that the veteran sought psychiatric 
treatment for the period in question.  In May 1998, the 
veteran submitted a PTSD Secondary to a Personal Assault 
Questionnaire.  The completed questionnaire provided a 
stressor statement detailing the above mentioned sexual 
assault.  Similar allegations were made in subsequent 
statements received by the veteran.  None of these 
statements/reports contained any information that identified 
perpetrators of the alleged assault, the exact or approximate 
date of the assault, or the dates the veteran claims to have 
received psychiatric counseling.  In this regard, the Board 
notes that the veteran's own statements cannot, as a matter 
of law, establish the occurrence of non-combat stressors.  
See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The VA Adjudication Procedure Manual, M21-1, requires that 
"[i]n cases where available records do not provide objective 
or supportive evidence of the alleged in-service stressor, it 
is necessary to develop for this evidence."  Manual M21-1, 
Part III, para. 5.14(b)(3) (April 30, 1996).  As to personal 
assault PTSD claims, Manual M21-1, Part III, para. 5.14(c) 
indicates that a specific letter for the development of those 
claims must be provided to the veteran.  As previously 
stated, a completed Personal Assault Questionnaire was 
received from him in May 1998.  

As noted above, the veteran maintains that his military 
record was basically good until the sexual assault, and that 
it was only after that incident that he began to incur 
disciplinary action and low professional performance 
appraisals.  Manual M21-1 provides that, if the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an 
inservice stressful incident.  This evidence may include, but 
is not limited to, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy; copies of personal diaries or journals; or sudden 
requests that the veteran's military occupational series or 
duty assignment be changed without justification.  Behavioral 
changes that occurred at the time of the incident may also 
indicate the occurrence of an inservice stressor.  Evidence 
that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA psychiatrist.  Manual M21-1, Part III, 5.14(c).  
Accordingly, additional development needs to be accomplished 
prior to final adjudication of the issue of service 
connection for PTSD.

On remand, in verifying the existence of an inservice 
stressor and any other material issue, the equipoise standard 
of proof, not the preponderance standard, must be applied.  
See Patton v. West, 12 Vet.App. 272 (1999); see also YR v. 
West, 11 Vet. App. 393, 399 (1998) ("[i]n a system where 
equipoise is the standard of proof, evidence of this nature 
cannot be ignored").

Thus, in light of the need to determine whether his inservice 
stressor can be verified and whether, if so, the verified 
stressor is the cause of any PTSD, it is the decision of the 
Board that the case be REMANDED to the RO for the following 
action:  

1.  The RO should complete the development 
required for adjudicating a PTSD claim based upon 
personal assault, in accordance with Manual M21-1.  
The RO should request that the veteran submit 
additional information pertaining to the alleged 
sexual assault.  He should state the approximate 
date (for example, the month and year) of the 
attack.  He should be asked to give the names of 
individuals involved in the assault.  He should be 
advised that this information is vital to 
obtaining supportive evidence of the claimed 
stressful event, and that he must be as specific 
as possible to facilitate a search for verifying 
information.  The RO should give the veteran an 
appropriate time period within which to respond to 
any request for additional information.

2. The RO should contact the National 
Personnel Records Center and attempt to obtain 
copies of the ship's logs, or other 
appropriate records, for the U.S.S. 
Independence covering the time period in which 
the veteran states that he was attacked by 
fellow servicemembers.  The RO should also 
obtain from the service department the 
veteran's entire service personnel file, to 
include any disciplinary actions and/or 
performance evaluations pertaining to him.

3.  The veteran should be asked to provide the 
names and addresses of all medical care 
providers, other than VA, who have treated him 
for his psychiatric problems since service, 
including the names of anyone who treated him 
during any period of incarceration.  Based on 
his response, the RO should attempt to obtain 
copies of all such records not already 
contained in the claims folder from the 
identified non-VA sources, and associate them 
with the claims folder.

4.  The RO should obtain copies of the 
veteran's complete outpatient and inpatient 
treatment records from the Augusta VAMC and 
any other identified VA facility since October 
1998.  Once obtained, all records must be 
associated with the claims folder.

5.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

6.  If it is determined that the veteran was 
exposed to a stressor or stressors in service, he 
should be afforded a VA psychiatric examination.  
The claims folder and a copy of this Remand must 
be made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  All tests deemed necessary by 
the examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  
The psychiatrist should then render an opinion as 
to the medical probability that the veteran 
currently suffers from PTSD resulting from the 
alleged sexual assault that took place during his 
active naval service.  It should be stated whether 
a current diagnosis of PTSD is linked to a 
specific corroborated stressor event (or events) 
experienced in service, pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV).  If a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) upon which 
the diagnosis is based.

7.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
requested development has been completed in full.  
If any development is incomplete, appropriate 
corrective action should be implemented.  When the 
requested development is complete, the RO should 
review this claim.  If the benefit sought remains 
denied, the veteran and his representative should 
be furnished an appropriate supplemental statement 
of the case and afforded a reasonable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



